Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                June 12, 2015

The Court of Appeals hereby passes the following order:

A15D0418. GEORGIA DEPARTMENT OF TRANSPORTATION v. SHIV
    ABAN, INC.

      Applicant Georgia Department of Transportation has filed a motion to
withdraw its request for discretionary review (“Motion to Dismiss Application for
Discretionary Appeal,” filed on June 4, 2015). The motion is hereby GRANTED,
and the application is deemed WITHDRAWN.

                                     Court of Appeals of the State of Georgia
                                                                          06/12/2015
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.